Citation Nr: 0534814	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-28 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a lung (pulmonary) disability has been 
received.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and brother-in-law






ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision in which 
the RO denied the veteran's claim to reopen the matter of 
service connection for a lung disorder.  The veteran filed a 
notice of disagreement (NOD) in October 2003, and the RO 
issued a statement of the case (SOC) in July 2004.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2004.

In August 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for a lung (pulmonary) disability has been 
accomplished.

2.  In a May 2000 rating decision, the RO denied service 
connection for a lung disorder; although notified of the 
denial that same month, the veteran did not initiate an 
appeal.  

3.  Evidence associated with the claims file since the May 
2000 RO decision does not relate to any unestablished fact 
necessary to substantiate the claim for service connection, 
and/or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2000 RO decision denying service connection for a 
lung disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1100 (2005).

2.  As new and material evidence to reopen the claim for 
service connection for a lung (pulmonary) disability has not 
been received, the criteria for reopening the claim are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim to reopen the 
claim for service connection for a lung (pulmonary) 
disability has been accomplished.

Through a July 2003 notice letter, and a July 2004 SOC, the 
RO notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent service medical 
records that he had in his possession.  Given that fact, as 
well as the RO's instructions to him, the Board finds that 
the veteran has, effectively, been put on  notice to provide 
any evidence in his possession that pertains to the claim.  
Hence, on these facts, the RO's omission is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the August 2003 rating action on appeal.  
However, the Board finds that the lack of any pre-
adjudication notice is not prejudicial to the appellant.  In 
this regard, the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, in the July 2003 notice 
letter, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim, and the July 2004 SOC 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to the claim.  After both the notice 
letter and SOC, the veteran was afforded an opportunity to 
respond.  The veteran has not identified any medical 
treatment providers from whom he wanted the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran's service medical records are associated 
with the claims file, as are VA and private treatment 
records, and a transcript of the veteran's testimony before 
the Board.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim to reopen the issue of service 
connection for a lung disorder that needs to be obtained.  As 
such, the Board is aware of no circumstances in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
provide a basis for reopening the claim.  See, e.g., McKnight 
v. Gober, 131 F.3d 1483 (Fed Cir. 1997).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim to reopen herein decided.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's claim for service connection for a lung 
disorder has been previously considered and denied.  By 
decision of May 2000, the RO notified the veteran that it had 
denied his claim for service connection for a lung disorder 
on the grounds that his claim was not well grounded.  The 
evidence then considered included the veteran's service 
medical records, and post-service private and VA medical 
records.  The RO denied the claim because the evidence did 
not address the matter of whether any current lung disorder 
had its onset in, or was aggravated by, service.

Although notified of the denial later in May 2000, the 
veteran did not appeal the denial; hence, the May 2000 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current claim was filed in June 2003.  With respect to 
attempts to reopen previously denied claims on and after 
August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial pertinent to the 
claim for service connection for a lung disorder was that by 
the RO in May 2000.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the evidence added to the record since the 
final May 2000 rating action includes private treatment 
reports from Kaiser Permanente, dated between October 1992 
and April 2003; as well as the transcript of the veteran's 
August 2005 Board hearing.

The Kaiser Permanente records new to agency adjudicators, and 
affirm that the veteran has a lung disorder.  However, as 
none of this evidence includes any indication of a medical 
nexus between such disability and his military service, this 
evidence is not material for purposes of reopening the claim.

As noted above, the veteran's claim was previously denied 
because there was no indication of a lung disability in 
service, and no nexus between any post-service lung 
disability and his military service; none of the new medical 
records received since May 2000 indicate such a nexus or 
relationship.  In fact, none of the additional medical 
records received includes any comment whatsoever on the 
question of etiology, and the veteran has not alluded to 
existence of any medical evidence or opinion that supports 
his contentions.  In fact, during the August 2005 hearing, 
the veteran indicated that he had no new evidence to submit 
in support of his claim to reopen for service connection for 
a lung disorder.

The only other evidence added to the record since consists of 
the lay assertions of the veteran, his spouse, and his 
brother-in-law, as reflected in the transcript of the August 
2005 Board hearing.  Aside from the question of whether the 
veteran's testimony constitutes reiterations of assertions 
advanced in connection with the prior claim, to the extent 
that such assertions have been offered in an attempt 
establish a nexus between a current lung (pulmonary) 
disability and service, none of the individuals offering such 
testimony is shown to possess the appropriate medical 
expertise and training to competently offer a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Therefore, where, as here, resolution 
of the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998).  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the May 
2000 rating action, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that a 
current lung disability is the result of disease or injury 
incurred in or aggravated by the veteran's military service.  
As such, none of the evidence is new and material for the 
purpose of reopening the claim, and the May 2000 denial of 
each claim remains final.

As the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for lung (pulmonary) 
disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


